Title: To James Madison from William Lee, 22 October 1803
From: Lee, William
To: Madison, James


					
						Sir,
						American Consulate Bordeaux October 22d. 1803
					
						My last respects under date of the 6th August accompanied by my Accts. & vouchers together with the List of the American Vessels which had entered here from Jany. to June were forwarded by the Ship Columbus Capt Macey which Vessel I learn has been captured by a Liverpool privateer and therefore fearing my letters &c. may have been destroyed I take the liberty to forward herewith duplicates thereof.  The duplicate vouchers to my accounts it is most prudent not to send as each charge is perfectly explained and the original rects. are with the Minister at Paris.
						I am sorry it is not in my power to forward a statement of the Charges on American & other Vessels on entering at this port.  It shall be sent in the course of a day or two and I hope will get to hand in time for the purposes intended.  Enclosed however is the Copy of a letter I have recd. from the Collector in answer to one I wrote him on the subject which is not sufficiently minute.
						I take the liberty to enclose a list of the Vessels their Tonnage &c. which have cleared out at this office under the Consular Certificates as directed in your instructions of Aug 1. 1801  I do this for a Guide to the Secy. of the Treasury, having lately understood that the present owners of those Vessels intend to solicit regular papers for them.  Not one of these Vessels are entitled to registers they having been one and all heretofore sold and transferred to French Citizens.
						Accompanying this I have the honor to forward you a letter I recd. a few days since from Mr. Skipwith and annexed thereto a letter from Mr. Talleyrand to Mr. Livingston containing some modifications of that extraordinary Law of 1st. Messidor.
						The Brig Minerva, Capt Main arrived here yesterday from New York with a Cargo of Sugar Coffee & other articles with the regular Certificate of the Consul respecting the origin of the property.  This Certificate has been refused by the Collector of this port as not being in perfect form and coming from a man not as yet recognised by this Governt.  I have written to Paris on the subject  In the mean time the Vessel must remain without any entry.
						Every possible obstacle is thrown in the way of Trade  It would seem as if this Government were determined no other nation should Enjoy the benefits of Commerce while they are deprived of it.  With great respect I have the honor to remain Your obliged & obedient
					
						William Lee
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
